FARMER, Judge.
We affirm both the final judgment of dissolution of marriage and the distribution of marital assets and liabilities. There is an error, however, in the Final Judgment. The text of the Final Judgment is inconsistent in that it apportions the mortgage payment between the parties and then later states that the mortgage is the sole responsibility of the wife. The parties agree that the mortgage is the sole responsibility of the wife and that the Final Judgment is incorrect in stating otherwise. On remand, the trial court shall correct the Final Judgment to read that the mortgage on the former marital home is to be paid solely by the wife.
DELL and GROSS, JJ., concur.